 In the MatterofDUN &BRADSTREET,INC., EMPLOYERandTHEAMERICAN FEDERATION OF LABOR, PETITIONERCase No. 1-RC-375.-Decided October 09, 1948DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Ruling upon the Employer's motion to dismiss wasreserved by the hearing officer for the consideration of the Board.For reasons set forth in Section II herein, the motion is hereby denied.The Employer's request for oral argument is also denied inasmuchas the record and the briefs, in our opinion, adequately present theissues and the positions of the parties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERDun & Bradstreet, Inc., is a Delaware corporation with executiveoffices in New York City and branch offices in the principal cities ofthe United States and Canada. The Employer is a mercantile agencyengaged in the collection, compilation, editing, and publication ofbasic financial and technical analyses of business industries.Reportsare furnished to subscribers, and a reference or rating book is pub-lished by the Employer at periodic intervals and leased to subscribers.The reference book is printed at Brooklyn, New York, in a printingplant owned by the Employer. A substantial percentage of the ref-erence books leased by the Employer to subscribers is shipped from*Houston, Reynolds,and Gray.80 N. L. R. B., No. 15.56 DUN &BRADSTREET, INC.57New York into all other States of the United States.The annualgross income of the Employeris in excessof $500,000.Through the Employer's Business Information Division, servicesin market analysis, distribution of products, and other similar researchprojects are carried on for clients who contract for such service.TheEmployer also serves the United States Government in the conductof numerous inquiries initiated by various Federal departments andagencies.In the course of its operations, the Employer uses cableand telegraph facilities extensively throughout the United States andforeign countries.We find that the Employer is engaged in commerce within themeaningof the Act."H. THE ORGANIZATIONINVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.2III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all credit reporters em-ployed in the Employer's Boston, Massachusetts, office, excludingexecutives, guards, professional employees, and all supervisors.ThePetitioner also indicated its willingness to accept the broader unitcontended for by the Employer, if its first requested unit is foundinappropriate by the Board.The Employer questions the proprietyof the requested unit on two grounds : (1) that the nature of the dutiesperformed by the reporters, and the information gathered, is of sucha nature that to allow the reporters to affiliate with a labor organiza-1Matter of Credit Bureau of GreaterBoston, 73N. L. R. B. 410.2 Contrary to the Employer's contention, the American Federation of Labor, while not anationalor internationallabor organizationwithinthe meaningof Section9 (f), (g), and(h) of the Act,is in this case alabor organization within the meaningof Section 2 (5) ofthe Act,because itspurpose here is todeal with the Employer concerning the wages,hours,and workingconditions of the employees of the Employer.SeeMatter of American FruitGrowers, incorporated,75 N. L. R. B. 1157;Matter of S.W. Evansi6Bon,75 N. L. R. B.811;cf.Matter of Northern Virginia Broadcasters,Inc., 75 N.L.R. B. 11;Matter ofNob Litt-Bparks Industries,Inc., 76 N.L. It. B. 1230. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDtion would seriously affect commerce,and (2) that evenif a unit ofits reporters could otherwise be deemed appropriate,the unit shouldinclude all reporters in the BostonDistrictas distinguished fromtheBostonoffice.(1)With relation to the Employer's first contentionThe Employer adduced considerable testimony indicating the al-legedly confidential character of the information obtained by thereporters in the performance of their duties.Contractual subscribersto the Employer's reporting system receive the information desiredby them pertaining to companies they are interested in by way ofspecial reports, which enumerate,among otherthings,background,nature and location of business,financial information,credit ratingand operational data.The Employer contends,without having pre-sented any factual evidence, that persons and companies would re-fuse to furnish information to reporters if they were affiliated witha labor organization.The Employer further argues that the with-holding ofinformation by persons,companies and subscribers,becauseof the reporters'affiliationwith alabor union,would affect creditrelations in that information would not be available on which to basecredit, and that, accordingly,there would be a detrimental effect onthe commerce and business of the country.Inferentially,the Em-ployer also contendsthat, ifthe reporters were unionized,certaincredit information may become available to labor unions.We find no merit in any of these contentions.As we stated inMatter of Credit Bureau of Greater Boston, 73N. L. R. B. 410, 412,413:... The Employer's reporters are all warned against divulg-ing informationobtainedin the course of their duties.Shoulda reporterbetray theconfidence placed inhim by the Employer,he would be subject to such disciplinaryaction asthe Employermight seefit to impose, even summary dismissal.Equally un-availing, in our opinion,is the Employer's argument that thebusiness concernswhich furnish the Employer with the infor-mation contained in its reportswould be reluctantto disclose thefacts desiredif the person requesting the data werea memberof a labor organization.Although this claimis to a large extentconjectural,even if it were established as a fact, the possible lossof businessto theEmployer doesnot affordan adequate reasonfor depriving its employees of the fundamental rights guaran-teed by the Act.Our practice is, it is true,to exclude from units of rank andfile employees such employees who assist and act in a "confiden- DUN & BRADSTREET, INC.59tial" capacity to persons who exercise "managerial" functions inthe field of labor relations with respect to the Employer's ownemployees.3This principle, however, has no application to thefacts disclosed in the instant case.The reports in the instantcase never relate to the Employer's own employees.We find that the reporters are employees within the meaning ofSection 2 (3) of the Act.As such the statute guarantees to them theright to engage in self-organization for the purposes of collectivebargaining.This Board is without power to deny them that right.(2)With relation to the Employer's second contentionThe Employer's business is organized on a regional basis, its regionscorresponding substantially with the regional set-up of the FederalReserve Board.The regions are divided into districts.Each dis-trict is a complete, integrated, operating unit of the business.TheBoston District, as distinguished from the Boston office, comprises7 offices, located at Boston, Springfield, Worcester and New Bedford,Massachusetts; Portland and Bangor, Maine; and Manchester, NewHampshire.There are approximately 97 reporters in the BostonDistrict, while the reporters on the Boston office pay roll, sought bythe Petitioner, are approximately 62 in number.The main office ofthe Boston District is in Boston.Authority to hire reporters for thedistrict comes from the Boston office; starting salaries, promotionsand all other matters pertaining to working conditions, discipline,and policies are determined by the manager in the main office in Bos-ton.All bills for rental, telephone and telegraph services go throughthe Boston office for approval; employees are paid by voucher to theBoston office where the pay roll is made up and forwarded to thesuboffices for distribution.There is from time to time interchangeof reporters among the offices in the district, and new reporters aretrained in the Boston office before being assigned to other offices inthe district.On occasion, conferences are held in the Boston officeattended by reporters from other offices in the district, but, except inemergency, no conferences solely of the Boston office reporters areheld.The Boston District manager makes periodic visits to all theoffices in the district.Reporters in the suboffices are subject to thedirection and control of the reporting manager who is located in thedistrict office.Petitioner urges that the extent of its organization of the employeesmust be considered in reaching a determination as to the appropriateunit in this case.However, we conclude, in the light of the other facts3Matter ofFord Motor Company,66 N. L R.B. 1317, 1322. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this record, that the extent of employee organization would actuallybe the controlling factor for finding appropriate a unit limited to theBoston office. In these circumstances we must find such a unit to beinappropriate because the Act, as amended, provides that "the extentto which the employees have organized shall not be controlling." 4Onthe other hand, the more extensive unit contended for by the Employeris appropriate.5As the Petitioner has indicated its willingness toaccept such a unit as an alternative, and has satisfiedus asto its ade-quate showing of interest in the unit found appropriate herein, we shalldeny the Employer's motion to dismiss and shall direct an electionamong the employees comprising that unit.We find that all credit reporters employed in the Employer's BostonDistrict, including reporters assigned to offices at Boston, Springfield,Worcester, and New Bedford, Massachusetts; Portland and Bangor,Maine;and Manchester, New Hampshire, but excluding executives,guards, professional employees, and all supervisors, constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byAmerican Federation of Labor.6 Section 9 (c) (5) of the National Labor Relations Act as amended by the Labor Man-agement RelationsAct, 1947.eMatter of Denver Producing t RefiningCo., 75 N. L. R B.873;Matter of IllinoisPowerCo., 75 N. L. R. B.1221 ;Matter of Radiomarine Corporation of America, 75N. L. R. B. 651.